Case 9:21-cv-00010-RC-KFG Document 7 Filed 04/15/21 Page 1 of 2 PageID #: 13



                              ** NOT FOR PRINTED PUBLICATION**
                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


DONALD FOSTER                                             §

VS.                                                       §                  CIVIL ACTION NO. 9:21-CV-10

DANIEL D. DICKERSON, et al.,                              §

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION
          Plaintiff, Donald Foster, an inmate currently confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutional Division, proceeding pro se, filed this

civil rights action pursuant to 42 U.S.C. § 1983 against defendants Daniel D. Dickerson, Billy

Jackson, Jody Vincent, Mohamed Touhami, and K. Scott.

          The court referred this matter to the Honorable Keith GIblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this case be dismissed pursuant to 28 U.S.C. § 1915(g) (docket entry

no. 2).

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings.                                No

objections to the Report and Recommendation of United States Magistrate Judge have been filed

to date.1

                                                      ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

 and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this



          1
           Plaintiff received a copy of the Report and Recommendation on January 28, 2021 (docket entry no. 3) and
requested an extension to file Objections which was granted (docket entry nos. 4 & 5). Plaintiff received a copy of the
order granting the extension on March 23, 2021 (docket entry no. 6). Despite ample time to file Objections, plaintiff
has yet to do so.
Case 9:21-cv-00010-RC-KFG Document 7 Filed 04/15/21 Page 2 of 2 PageID #: 14



case in accordance with the Magistrate Judge’s recommendations.

              So ORDERED and SIGNED, Apr 15, 2021.


                                                             ____________________
                                                             Ron Clark
                                                             Senior Judge




                                             2
